                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CHARLES A. WINSTON                                                                   PLAINTIFF
ADC #84733

v.                            Case No. 5:16-cv-00252-KGB-PSH

ESTELLA BLAND and
DR. STEVEN STRINGFELLOW                                                            DEFENDANTS

                                          JUDGMENT

       Consistent with the Order entered on this day, it is considered, ordered, and adjudged that

this case is hereby dismissed without prejudice. The relief requested is denied.

       So adjudged this 12th day of September 2019.



                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
